COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '

                                                '               No. 08-15-00269-CV
 IN RE: ROSA SERRANO,
                                                '         AN ORIGINAL PROCEEDING
                               Relator.
                                                '           ON PETITION FOR WRIT
                                                '
                                                              OF HABEAS CORPUS
                                                '

                                          OPINION

       Relator, Rosa Serrano, has filed a petition for writ of habeas corpus seeking relief from a

contempt order entered by the Honorable Virgil Mulanax, Presiding Judge of the County Court

at Law No. 7 of El Paso County, Texas. We deny the relief sought in the habeas corpus petition.

       Relator’s habeas corpus petition is defective because it is not certified as required by

TEX.R.APP.P. 52.3(j). Further, Relator has failed to satisfy her burden of providing this Court

with a record sufficient to establish her right to habeas corpus relief. According to the petition,

Judge Mulanax entered an order holding Relator in contempt and ordering her confined in the El

Paso County Jail. A party who files a petition for writ of habeas corpus in a court of appeals is

required to include with the petition an appendix containing a certified or sworn copy of any

order complained of and proof that the relator is restrained. TEX.R.APP.P. 52.3(k)(1)(A), (D).

While Relator’s petition includes an appendix, she has not provided the Court with a certified or
sworn copy of the contempt order and she has not provided any proof that she is confined in the

El Paso County Jail. Additionally, Relator has not filed a reporter’s record of the contempt

hearing. See TEX.R.APP.P. 52.7(a). Accordingly, we deny Relator’s petition for writ of habeas

corpus.


August 19, 2015
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)




                                             -2-